Case: 1:19-cv-00781-MRB-SKB Doc #: 36 Filed: 03/29/21 Page: 1 of 8 PAGEID #: 445




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Lawrence R. Burfitt,
               Plaintiff,                                      Case No. 1:19cv781
        v.                                                     Judge Michael R. Barrett
Brion Lawless, et al.,

               Defendants.


                                         ORDER

        This matter is before the Court on the Magistrate Judge’s January 21, 2021 Report

and Recommendations (“R&R”) (Doc. 28) recommending that Defendants’ Motion for

Summary Judgment (Doc. 24) and Motion to Strike (Doc. 27) be denied. Defendants, CO

Brian Lawless, Lt. Gary Haywood, and Lt. William Bauer filed timely objections to the

Magistrate Judge’s R&R. (Doc. 31).

        Also before the Court is Defendants’ Motion to Dismiss, or, In the Alternative,

Motion for Extension of Dispositive Motion Deadline. (Doc. 29). Plaintiff filed a response

opposing the motion. (Doc. 35).

   I.        STANDARD OF REVIEW

        When objections are made to a magistrate judge’s report and recommendation on

a nondispositive matter, this Court “shall modify or set aside any portion of the magistrate

judge's order found to be clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a). The

“clearly erroneous” standard applies to the magistrate judge's factual findings and the

“contrary to law” standard applies to the legal conclusions. Sheppard v. Warden,

Chillicothe Corr., Inst., 1:12-CV-198, 2013 WL 146364, *5 (S.D. Ohio Jan. 14, 2013).
Case: 1:19-cv-00781-MRB-SKB Doc #: 36 Filed: 03/29/21 Page: 2 of 8 PAGEID #: 446




Legal conclusions should be modified or set aside if they “contradict or ignore applicable

precepts of law, as found in the Constitution, statutes, or case precedent.” Gandee v.

Glaser, 785 F.Supp. 684, 686 (S.D. Ohio 1992). When objections to a magistrate judge’s

report and recommendation are received on a dispositive matter, the assigned district

judge “must determine de novo any part of the magistrate judge’s disposition that has

been properly objected to.” Fed. R. Civ. P. 72(b)(3). After review, the district judge “may

accept, reject, or modify the recommended decision; receive further evidence; or return

the matter to the magistrate judge with instructions.” Id.; see also 28 U.S.C. § 636(b)(1).

   II.      BACKGROUND

         Plaintiff Lawrence Burfitt is proceeding in this matter pro se. Plaintiff brings claims

for violations of the First and Eighth Amendments to the United States Constitution

against Defendants Lawless, Mahlman, Parish, Haywood, and Bowers, who are all

employees of Southern Ohio Correctional Facility (“SOCF”). (Doc. 3 at 3). Plaintiff asserts

that while he was incarcerated at SOCF, “Defendants’ use of force, retaliation, and

deliberate indifference violated his First and Eighth Amendment rights under the United

States Constitution.” (Doc. 28 at 1).

         This Court previously dismissed Plaintiff’s claims against Defendants Mahlman

and Parish; and dismissed Plaintiff’s official capacity claims against Defendants Lawless,

Haywood, and Bowers. (Doc. 4; Doc. 5 at 1-2). The remaining claims are Plaintiff’s First

Amendment retaliation and Eighth Amendment deliberate indifference claims against

Defendant Lawless in his personal capacity; and Plaintiff’s Eighth Amendment excessive

force claim against Defendants Haywood and Bowers in their individual capacities.




                                                2
Case: 1:19-cv-00781-MRB-SKB Doc #: 36 Filed: 03/29/21 Page: 3 of 8 PAGEID #: 447




       Plaintiff claims that Defendant Brion Lawless retaliated against him in various

ways, including destroying Plaintiff’s legal work (Doc. 4 at 5), sending Plaintiff to “the hole”

(Id.), keeping Plaintiff’s medication from him (Id.), and calling him derogatory names (Doc.

14 at 8). In their Motion for Summary Judgment, Defendants argue that Plaintiff’s claims

should be dismissed because Plaintiff failed to exhaust administrative remedies before

filing this claim in compliance with the Prison Litigation Reform Act of 1995.

       As the Magistrate Judge explained, pursuant to Ohio Administrative Code 5120-9-

31, Plaintiff submitted an informal complaint reporting Defendant Lawless’s retaliatory

conduct. (Doc. 28 at 3). Plaintiff initially submitted it to the wrong department, so he then

filed a Use of Force Statement to Defendant’s supervisor. (Id. at 3-4). Plaintiff’s

grievances were denied, but he did not appeal them. (Id. at 4). Plaintiff filed another

grievance for retaliation against the SOFC but “did not name Bryant [sic] Lawless.” (Id.

quoting Doc. 24 at 10). Plaintiff maintains that Defendants and other SOCF officials made

it impossible for him to complete the grievance procedure because he had been (1) forced

to move cells five times, (2) had his legal work taken from the cells, and (3) had been

intimidated and threatened by Defendant Lawless. (Id. at 4-5).

       The Magistrate Judge recommends denying Defendants’ Motion for Summary

Judgment. The Magistrate Judge explained that even though the Prison Litigation Reform

Act of 1995 mandates prisoners exhaust their administrative procedures within prisons

before filing suit in federal court, Ross v. Blake, 136 S.Ct. 1850, 1853 (2016) holds that a

prisoner’s obligation to exhaust his administrative procedures hinges upon the availability

of the procedures to the prisoner. The Magistrate Judge concluded that there exists a

genuine issue of material fact whether Defendants’ action would “deter a person of



                                               3
Case: 1:19-cv-00781-MRB-SKB Doc #: 36 Filed: 03/29/21 Page: 4 of 8 PAGEID #: 448




ordinary firmness from proceeding through the grievance process” which would render

the administrative procedures unavailable under Does 8–10 v. Snyder, 945 F.3d 951, 961

(6th Cir. 2019). (Doc. 28 at 5-9). 1

       In their Objections, Defendants point out that Plaintiff filed “dozens of grievances

in the weeks and months following the incident central to his complaint.” (Doc. 31 at 4

citing Doc. 24, Ex. C at 13-15). Defendants maintain that this demonstrates that Plaintiff

was not intimidated and threatened by Lawless; and Defendants “object to the conclusion

in the R&R that there is a genuine issue of material fact in dispute as to whether Plaintiff

failed to exhaust his administrative remedies out of fear of retaliation.” (Id. at 5). In

addition, Defendants argue even if Plaintiff is excused from exhausting administrative

against Lawless for fear of further retaliation, Plaintiff has not argued that he was afraid

of retaliation from Defendants Haywood or Bauer.

       Defendants have also moved to dismiss the case based on Plaintiff’s wishes, citing

a conversation with Plaintiff and Plaintiff’s filing in another case in the Northern District of

Ohio. (Doc. 29 at 2). In that filing, Plaintiff stated: “I’m enclosing this brief to inform you

that I voluntarily withdrew my case against Brion Lawless that was filed in the Southern

District.” (Doc. 29-1 at 1, grammatical corrections made in quote). However, in this Court,

Plaintiff filed a response to Defendant’s Motion to Dismiss, requesting this case to




       1
         Defendants also moved to strike Plaintiff’s declaration, arguing that it contains “improper
statements and assertions of which [Plaintiff] has no personal knowledge” and “groundless
accusations against Defendant Lawless that have nothing to do with this litigation.” (Doc. 27 at
2-3). The Magistrate Judge recommends denying the motion. The Magistrate Judge explained
that pursuant to Federal Rule of Civil Procedure 12(f), “the court may order stricken from any
pleading any insufficient defense or any redundant, immaterial, impertinent, or scandalous
matter;” but that motions to strike should only be used where the text has “no possible relation
to the controversy.” Anderson v. U.S., 39 F. App'x 132, 135 (6th Cir. 2002). Defendants did not
object to this portion of the Magistrate Judge’s R&R.

                                                 4
Case: 1:19-cv-00781-MRB-SKB Doc #: 36 Filed: 03/29/21 Page: 5 of 8 PAGEID #: 449




proceed. (Doc. 35). Plaintiff explains: “Plaintiff Lawrence Burfitt has come forth to Petition

the Court to allow this case to move forward.” (Id.)

   III.      ANALYSIS

          A. Motion for Summary Judgment

          Federal Rule of Civil Procedure 56(a) provides that summary judgment is proper

“if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” The moving party has the burden of

showing an absence of evidence to support the non-moving party’s case. Celotex Corp.

v. Catrett, 477 U.S. 317, 325 (1986). Once the moving party has met its burden of

production, the non-moving party cannot rest on his pleadings, but must present

significant probative evidence in support of his complaint to defeat the motion for

summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). In

determining whether genuine factual issues exist, this Court must “draw all reasonable

inferences in favor of the nonmoving party” without “mak[ing] credibility determinations or

weigh[ing] the evidence”—indeed, the Court “must disregard all evidence favorable to the

moving party that the jury is not required to believe.” Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 150-51, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000).

          As the Magistrate Judge explained, pursuant to the Prison Litigation Reform Act of

1995, prisoners wishing to bring complaints in federal court must exhaust prison

grievance procedures before filing suit. 42 U.S.C. § 1997e(a). A prisoner’s failure to

exhaust these prison grievance procedures and administrative remedies is an affirmative

defense. Jones v. Bock, 549 U.S. 199, 216 (2007). However, if “a grievance [process] is

rendered unavailable [by] prison administrators thwart[ing] inmates from taking


                                              5
Case: 1:19-cv-00781-MRB-SKB Doc #: 36 Filed: 03/29/21 Page: 6 of 8 PAGEID #: 450




advantage of it through ‘machination, misrepresentation, or intimidation,’” the prisoner is

not able to exhaust the administrative remedy. Ross, 136 S.Ct. at 1853-854. When prison

officials are accused of harassing, intimidating, and retaliating against the prisoner trying

to file a federal claim, “the question is whether prison officials took an adverse action ‘that

would deter a person of ordinary firmness from’ continuing with the grievance process.”

Snyder, 945 F.3d at 961, citing Thaddeus-X v. Blatter, 175 F.3d 378, 396 (6th Cir. 1999).

“Thus, unless the claimed retaliatory action is truly ‘inconsequential,’ the plaintiff’s claim

should” survive summary judgment. Bell v. Johnson, 308 F.3d 594, 603 (6th Cir. 2002).

       In Snyder, cited by the Magistrate Judge, the Sixth Circuit overturned a grant of

summary judgment in favor of prison officials where prison officials “read [plaintiff’s] legal

mail, destroyed [plaintiff’s] personal property, and called [plaintiff] a rape victim over the

loudspeaker (thus exposing [plaintiff] to further threats and harassment from inmates who

would think that [plaintiff] was a ‘rat’ for reporting).” 945 F.3d at 967. The Sixth Circuit in

Snyder relied on its earlier decision in Bell v. Johnson, in which the Sixth Circuit deemed

prison officials leaving the plaintiff’s cell in disarray twice, confiscating plaintiff’s legal work

without returning it to the plaintiff, and stealing the plaintiff’s medical snacks satisfed the

adverse action test. 308 F.3d at 605.

       Here, as the Magistrate Judge explained, Plaintiff claims that he “would not have

filed the first ICR if the porter didn’t give [him] one behind the [correction officer]’s back;”

he was “moved eight times in the matter of a week;” and his cell was "subtly tampered

with and other times ra[n]sacked” when he showered or saw the mental health staff. (Doc.

26 at 3). At this stage of the litigation, the Court must assume Plaintiff’s allegations are

true. See Himmelreich v. Fed. Bureau of Prisons, 766 F.3d 576, 578 (6th Cir. 2014) (citing



                                                 6
Case: 1:19-cv-00781-MRB-SKB Doc #: 36 Filed: 03/29/21 Page: 7 of 8 PAGEID #: 451




Risher v. Lappin, 639 F.3d 236, 240 (6th Cir. 2011)). The Court finds no error in the

Magistrate Judge’s conclusion that these acts are not truly inconsequential and would

deter a person of ordinary firmness from continuing with the grievance process.

Moreover, as the Magistrate Judge explained, the fact that Plaintiff “was able to file some

grievances does not mean that he was able to file all relevant grievances or that he was

not prevented from timely filing the grievances.” Surles v. Andison, 678 F.3d 452, 458

(6th Cir. 2012). Finally, the Court finds no support for Defendants’ position that Plaintiff

must demonstrate that each of the defendants prevented Plaintiff from filing a grievance

against that specific defendant. At this stage, it is Defendants’ burden to show that they

did not interfere with the plaintiff's ability to exhaust his administrative remedies. Accord

Lawson v. LMDC, No. 3:16cv728, 2019 WL 8953354, at *4 (W.D. Ky. Oct. 10, 2019)

(rejecting the argument that according to Brown v. Toombs, 139 F.3d 1102, 1104 (6th Cir.

1998) it is the plaintiff's burden to prove exhaustion of administrative remedies with

respect to each claim and each defendant because Brown’s holding on that issue was

explicitly abrogated by the Supreme Court in Jones v. Bock, 549 U.S. 199, 212 (2007)).

       Accordingly, there is no error in the Magistrate Judge’s conclusion that summary

judgment is not proper based on the failure to exhaust.

       B. Motion to Dismiss

       With regard to Defendants’ Motion to Dismiss, pursuant to Federal Rule of Civil

Procedure 41(a)(2) an action may be dismissed at the plaintiff's request by court order,

but it appears that Plaintiff has now decided to continue this litigation. Therefore, to the

extent that it seeks dismissal of this action, Defendants’ Motion to Dismiss is DENIED.




                                             7
Case: 1:19-cv-00781-MRB-SKB Doc #: 36 Filed: 03/29/21 Page: 8 of 8 PAGEID #: 452




To the extent that Defendants seek an extension of the dispositive motion deadline, the

Motion is GRANTED.

   IV.      CONCLUSION

         Having reviewed this matter de novo in accordance with Rule 72 of the Federal

Rules of Civil Procedure, the Court finds the Magistrate Judge’s January 21, 2021 R&R

(Doc. 28) to be thorough, well-reasoned, and correct. Accordingly, the Magistrate Judge’s

January 21, 2021 R&R (Doc. 28) is ADOPTED in its entirety, and Defendants’ Objections

(Doc. 31) are OVERRULED. It is hereby ORDERED that:

            1. The January 21, 2021 R&R (Doc. 28) is adopted in its entirety and, for
               the reasons set forth therein, Defendants’ Motion for Summary Judgment
               (Doc.
               24) and Motion to Strike (Doc. 27) are DENIED;

            2. Defendants’ Motion to Dismiss, or, In the Alternative, Motion for Extension
               of Dispositive Motion Deadline (Doc. 29) is DENIED in PART and
               GRANTED in PART;

                   a. Defendants’ Motion is DENIED to the extent that it seeks dismissal
                      of this action;

                   b. Defendants’ Motion is GRANTED to the extent that Defendants seek
                      an extension of the dispositive motion deadline;

             3. The parties shall submit proposed dates for the dispositive motion deadline
                within fourteen (14) days of entry of this order.
         IT IS SO ORDERED.

                                                              /s/ Michael R. Barrett
                                                        Michael R. Barrett
                                                        United States District Court




                                             8
